    Case 2:20-cv-03641-JS-ST Document 7 Filed 09/08/20 Page 1 of 3 PageID #: 16



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
KASHON K. SQUIRE,

                            Plaintiff,
                                                        ORDER
                -against-                               20-CV-3641(JS)(ST)

SHAQUAISUR BROOKS, LINDA HOPE,
LILLIAN SQUIRE, DSS, CPS,

                    Defendants.
--------------------------------------X
APPEARANCES
For Plaintiff:      Kashon K. Squire, pro se
                    640783
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, NY 11798

For Defendants:             No appearances.

SEYBERT, District Judge:

                On August 12, 2020, incarcerated pro se plaintiff Kashon

K.     Squire     (“Plaintiff”)   filed    a   Complaint   together   with    an

application to proceed in forma pauperis.              For the reasons that

follow, the application to proceed in forma pauperis is DENIED

WITHOUT PREJUDICE and with leave to renew upon completion of the

AO     239   in    forma    pauperis     application   form.   Alternatively,

Plaintiff may remit the $400.00 filing fee.1


1Once paid, there are no refunds of the filing fee regardless of
the outcome of the case. Accordingly, Plaintiff is encouraged
to review the substance of his claims and to consider whether
this Court may be divested of subject matter jurisdiction to
adjudicate his claims challenging rulings in his underlying
state court criminal and child custody cases. In addition,
Plaintiff is encouraged to review Rule 8 of the Federal Rules of
 Case 2:20-cv-03641-JS-ST Document 7 Filed 09/08/20 Page 2 of 3 PageID #: 17



           On the in forma pauperis application, Plaintiff has

written 0.00 as the amount of wages he receives and reports that

he has not received any money from any source within the last

twelve (12) months.      (See IFP Mot., D.E. 2, ¶¶ 2-3.)                      Plaintiff

avers that he has $0.00 in cash or in a checking or savings account

and wrote “cars” in response to the question that calls for the

description    and   value     of    any    items      owned    of   value,    such    as

automobiles, real estate, stocks, bonds, art work, etc.                              (IFP

Mot., ¶ 5.)    Plaintiff has left blank the question that asks for

the   amount   of    regular    monthly          expenses,      including      housing,

transportation, or utilities even though he provides a residential

address in his Complaint.            (IFP Mot., ¶¶ 4-6, Compl. ¶ I.)                  In

response to the question on the form that asks for the names (or

initials only for minor children) of all persons who are dependent

on Plaintiff for support and how much he contributes towards their

support,   Plaintiff    wrote        only       “5   kids.”     (IFP    Mot.,    ¶    7.)

Finally, in the space that calls for the description of “[a]ny

debts or financial obligations (describe the amounts owed and to

whom they are payable)”, Plaintiff wrote “N/A”.                      (IFP Mot., ¶ 8.)

           Thus,     because        the     vague     and     incomplete      responses

provided by Plaintiff on the in forma pauperis application do not



Civil Procedure and consider whether his sparse allegations
satisfy the pleading requirements of Rule 8.

                                            2
 Case 2:20-cv-03641-JS-ST Document 7 Filed 09/08/20 Page 3 of 3 PageID #: 18



permit the Court to conclude that Plaintiff is qualified to proceed

in   forma    pauperis,    Plaintiff’s       application    is   DENIED   WITHOUT

PREJUDICE to a renewal thereof upon completion of the AO 239 in

forma pauperis application form annexed to this Order.                 Under the

circumstances, Plaintiff can best set forth his current financial

position on the long form in forma pauperis application (AO 239).

Plaintiff is directed to either remit the $400.00 filing fee or

complete and return the enclosed in forma pauperis application

within fourteen (14) days from the date of this Order.                 Plaintiff

is cautioned that a failure to timely comply with this Order will

lead to the dismissal of the Complaint without prejudice and

judgment will enter.

              The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.       See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

              The Clerk of Court is directed to mail a copy of this

Order   and    the   AO   239   in   forma    pauperis   application      form   to

Plaintiff at his last known address.

                                              SO ORDERED.


Dated: September   8 , 2020                    /s/ JOANNA SEYBERT
       Central Islip, New York                Joanna Seybert, U.S.D.J.

                                        3
